Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 17/730,828 application filed on April 27, 2022.  Claims 1-57 were cancelled in a preliminary amendment.  Claims 58-74 are new and are examined, on the merits, in this Office action.  The examined claims are directed to a process.  	
Information Disclosure Statement
	The Examiner has considered the two information disclosure statements (IDS) both submitted on 07/18/2022 .  Please refer to the signed copies of the PTO-1449 form attached herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 74, the phrases “preferably semipermeable” and “preferably for removal” are similar to “especially . . .” or ‘particularly . . .’ and implies ‘for a particular purpose,’ or ‘to an extent or degree deserving of special interest.’  Although ‘preferably’ may be more specific, it is nevertheless exemplary language similar to ‘such as’ or ‘for example.’  It is therefore unclear whether certain language following the term ‘preferably’ is a required claim limitation or merely an exceptional example or a preferred embodiment of the invention, but still an optional feature.  
One may also view the specified examples as a narrower range or limitation associated with the broad treatment step.  For example, semipermeable is an example of a membrane, and carbon dioxide is an example of an undesired substance in need of removal during treatment.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989).  See MPEP § 2173.05(c).
Further, contact of the dialysis liquid with a semipermeable membrane seems to be already implied in base claim 58, which would render this aspect redundant.  If contact with the semipermeable membrane is not implicit in claim 58, then the meaning of “contacting blood to a dialysis liquid via a semipermeable membrane” in claim 58 becomes unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 58, 60-62 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Kellum Jr. et al. (US20150335807) in view of Worthley (Hydrogen Ion Metabolism, Anaeth. Intens. Care, 1977, 5, pp. 347-60) and Nahas et al. (Guidelines for the Treatment of Acidaemia with THAM, Drugs, pp. 191-224, 2-1998)(each in IDS of 07/18/2022). 
Regarding claims 58 and 69, Kellum Jr. et. al. (Kellum) discloses a process for removal of at least one undesired substance from blood, comprising the step of contacting blood to a dialysis liquid via a semipermeable membrane (Abstract, [0007], [0008], [0011], [0013]-[0015], [0074]), Fig. 5, wherein the dialysis liquid is characterized by: 
(i) a pH the range from pH 9.0 to pH 11.0 ([0067], where Kellum discloses “a pH of approximately 8.0.  For example, 1 ml of HCl (6N) was added to change from pH 10.1 to pH 8.14.”  The stated pH of 8 is only approximate and the 8.14 pH is merely an example; also, the starting pH of 10.1 is within the claimed range; additionally, in going from 10.1 to 8.14 the liquid remains within the range until the pH approaches 9; alternately, given the disclosed numbers and the generally disclosed pH conditions, it is not inventive to discover optimum or workable ranges for a dialysis liquid product by routine experimentation); 
(ii) comprising at least one non-CO2-forming buffering agent ([0043], [0063], [0066], [0067], where at least Tris is mentioned with respect to the prior art ([0006])), wherein the buffering agent has at least one pKa value in the range from 7.0 to 11.0 (considering NaOH, lactate, carbonate and phosphate, and the pKa is 7.21 and 12.32 for phosphoric acid, which values one can find in the previously provided table of pKa values); and 
(iii) a buffering capacity of 12 mmol/1 or more for H+ ions (Kellum, [0067], where the stated pH is 8.14, the cumulative buffing capacity is above 12 mmol/l, considering NaOH, lactate, carbonate and phosphate, and the pKa is 7.21).
Therefore, Kellum discloses the claimed invention, except wherein the at least one non-CO2-forming buffering agent is selected from the group consisting of albumin, THAM and Tris.  
In the literature, TRIS and THAM are the same chemical or product, except THAM is the medically-related abbreviation.  Kellum is also aware of Tris.  For example, in [0006], Kellum states, “attempts to replace bicarbonate with another anion such as tris(hydroxymethyl)aminomethane (TRIS), acetate, citrate and lactate also failed.”  Still, it would have been obvious at the time of the effective filing of the claimed invention to further experiment with this compound, using alternate pH ranges for the dialysis liquid, variable buffering agents and buffering capacities and such, in spite of the stated prior failures.
Also, Worthley discloses that renal and respiratory systems regulate acid base homeostasis by modifying the bicarbonate buffer pair HC03- and CO2 and that other buffer systems adjust to alterations in this pair.  Also, treatment in all acid base disorders focuses initially upon the primary diseases process; thereafter, therapeutic manipulation of the HC03-, CO2 buffer pair, to aid the body's compensatory processes, can be considered (Summary).  With regard to buffer systems, their effectiveness, or capacity, is proportional to the amount of buffer, the pK of the buffer, the pH of the carrying solutions, and whether the buffer operates as an open or closed system (p. 349, 1 (b)).  With respect to renal response and failure, where dialysis may come into play, acidosis or alkaloss may result (p. 357).  Renal maintenance of the metabolic alkalosis is usually effected by a proximal or distal mechanism and correction can occur with albumin solutions or infusions (p. 357, second col. & p. 358, Table 5).
Further, Nahas et al. (Nahas) discloses an article entitled ‘Guidelines for the Treatment of Acidaemia with THAM.’  THAM (trometamol; tris-hydroxymethyl aminomethane) is a biologically inert amino alcohol of low toxicity, which buffers carbon dioxide and acids in vitro and in vivo (Summary, p. 92).  The article discusses how THAM supplements the buffering capacity of the blood bicarbonate system, accepting a proton, generating bicarbonate and decreasing the partial pressure of carbon dioxide in arterial blood.  It also notes that THAM is effective in a closed or semiclosed system, and maintains its buffering power in the presence of hypothermia, and discusses other benefits (Summary on p. 192).  According to Nahas, at 37°C, the pK (the pH at which the weak conjugate acid or base in the solution is 50% ionised) of THAM is 7.8, making it a more effective buffer than bicarbonate in the physiological range of blood pH (Summary).  A THAM pH of 10.4 is noted (p. 192).
Therefore, in the dialysis art, when the claimed invention was effectively filed, one of ordinary skill in the art would have found it obvious to routinely experiment with known buffering agents, such as albumin, THAM and Tris, for an effective, suitable and workable process for removal of at least one undesired substance from blood, where the process includes use of a dialysis liquid that will contact the patient’s blood, where the dialysis liquid has suitable values of pH, pKa and buffering capacity, and to thereby use albumin, THAM or Tris, as potential buffering agents in such experimentation, since Worthley and Nahas imply that these are known to be effective buffering agents, and because Tris in particular is a more effective buffering agent than other traditional buffering agents, such as bicarbonate, in the physiological range of typical blood pH (Nahas, Summary). 
The specific pH, pKa values and buffering capacity of the dialysis liquid can vary via experimentation, but could reasonably be based on Kellum’s guidelines, as a starting point, and would further be based on the concentration of each individual substance, which concentrations may vary based on design choice, routine experimentation and individual patient needs.  During such experimentation, it would have been obvious to use or encounter the claimed values as either a starting point, ending point or some mid-range value during the experimentation.
Additionally, to one of ordinary skill in the art, it would have been an obvious matter to simply substitute one of albumin, THAM or Tris, which are known buffering agents, for the buffering agents disclosed in Kellum, during routine experimentation with alternate dialysis liquids, and to apply known or previously successful liquid characteristics of pH, pKa and buffering capacity to hopefully improve the dialysis liquid product for its intended use, with some expectation of success.
Additional Disclosure Included: Claim 69: The at least one undesired substance is selected from the group consisting of carbon dioxide (CO2), hydrogen cation (H+), hydrogen carbonate (HCO3-) and solvates of any one thereof, or any combinations of these (Kellum, [0007], [0009], [0013], Fig. 1, where at least carbon dioxide is disclosed).
Regarding claims 60-62, Kellum, Worthley and Nahas combined discloses or suggests the process according to claim 58, except wherein the dialysis liquid comprises less than 10 mmol carbonate/bicarbonate. 
However, Kellum teaches that one may employ low or zero bicarbonate dialysate for increased removal of CO2 ([0007], [0073-0076]).
Therefore, based on routine experimentation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare dialysate or dialysis liquid with a suitable carbonate/bicarbonate concentration, such as the one that comprises less than 10 mmol carbonate/bicarbonate.
Additional Disclosures Included: Claim 61: The dialysis liquid does not comprise carbonate/bicarbonate (claim 60 analysis); and Claim 62: The dialysis liquid does not comprise a CO2-forming buffering agent (Kellum, [0006], [0043], [0066], [0067] and claim 60 analysis, where one need not use a CO2-forming buffering agent). 

Claims 59, 63-68, 70, 71, 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Kellum Jr. et al. (US20150335807) in view of Worthley (Hydrogen Ion Metabolism, Anaeth. Intens. Care, 1977, 5, pp. 347-60) and Nahas et al. (Guidelines for the Treatment of Acidaemia with THAM, Drugs, pp. 191-224, 2-1998), as applied to claim 58 above, further in view of Kreymann et al. (US20100258503) (IDS of 07/18/2022). 
Regarding claims 59, 63-65, 67, 68, 70, 73 and 74, Kellum, Worthley and Nahas combined discloses or suggests  the process according to claim 58, except wherein the dialysis liquid comprises albumin. 	Kreymann et al. (Kreyman) discloses a dialysate regeneration unit adapted for regenerating a dialysate containing carrier substances comprising a first flow path and a second flow path (Abstract).  In order to enhance the removal of the protein bound substances, the dialysis fluid composition is modified to comprise albumin, which binds to the unbound toxins travelling from blood to the dialysate across the semipermeable membrane. The mode of treatment is then called “albumin dialysis.” ([0004]).
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to include known substances that could assist in the dialysis process, such as albumin, which is known to enhance the removal of protein bound substances (Kreyman, [0004]).
Additional Disclosures Included: Claim 63:  The blood is present in a first chamber, and wherein said dialysis liquid is present in a second chamber, the chambers being separated by said semipermeable membrane (Kellum, [0007], where sides of a semipermeable membrane implies chambers on each side; Kreymann, [0002], [0053]-[0058], Figs. 1, 2A, 2B; further, in the dialysis art, it is traditional to include first and second chambers containing blood and dialysis liquid (dialysate) respectively, where the chambers are separated by a dialyzer or semipermeable membrane); Claim 64: Said blood flows through the first chamber, so that it enters, passes through and exits the first chamber (Kreymann, [0002], [0053]-[0058], Figs. 1, 2A, 2B); Claim 65: The dialysis liquid flows through the second chamber, so that it enters, passes through and exits the second chamber (Kreymann, [0002], [0053]-[0058], Figs. 1, 2A, 2B); Claim 67: The first chamber, the semipermeable membrane and the second chamber are comprised by one device (Kreymann, Fig. 1); Claim 68: The device is a dialysis unit or a dialyzer (Kreymann. [0002], [0029]); Claim 70:  The dialysis liquid comprises Tris (claim 58 analysis); and Claim 73: The dialysis liquid exits from the second chamber, is subjected to at least one treatment step, and subsequently re-enters (is recycled) into (to) the second chamber (Kellum, [0009]; Kreymann, Fig. 1); Claim 74: The at least one treatment step of the dialysis liquid is selected from the group consisting of (i) exposure to an adsorber and/or (ii) contact with a (preferably semipermeable) membrane, preferably for removal of carbon dioxide, and/or (iii) acidic pH and/or basic pH exposure (Kellum, [0009]).

Regarding claims 66 and 71, Kellum, Worthley, Nahas and Kreymann combined discloses or suggests the process according to claim 65, except wherein the dialysis liquid, when entering the second chamber, comprises (i) 10 to 40 mmol/l carbonate/bicarbonate and (ii) 10 to 60 g/l albumin.
However, based on routine experimentation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare dialysate or dialysis liquid with a suitable carbonate/bicarbonate concentration, as well as an appropriate albumin concentration for the desired use.
Additional Disclosure Included: Claim 71: The dialysis liquid comprises 10 to 60 g/l albumin (claim 66 analysis).
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Kellum Jr. et al. (US20150335807) in view of Worthley (Hydrogen Ion Metabolism, Anaeth. Intens. Care, 1977, 5, pp. 347-60) and Nahas et al. (Guidelines for the Treatment of Acidaemia with THAM, Drugs, pp. 191-224, 2-1998), as applied to claim 58 above, further in view of Russ et al. (High-Volume Hemofiltration with Predilution Tris-Hydroxymethylaminomethane for Correction of Low Tidal Volume Ventilation-Induced Acidosis, Artificial Organs, 35(6): E108-118; 5-30-2011) (IDS of 07-18-2022).
Regarding claim 72, Kellum, Worthley and Nahas combined discloses or suggests the process according to claim 58, except wherein the dialysis liquid comprises 5 to 20 mmol/l Tris, 10 to 60 g/l albumin.
Russ et al. (Russ) discloses an article discussing experimental high-volume hemofiltration with predilutional Tris-Hydroxymethylaminomethane for correction of low tidal volume ventilation-induced acidosis (Title).  Russ teaches that the most common method of controlling acidemia during lung-protective ventilation is CO2 removal with an extracorporeal lung assist (ECLA) system (Abstract).  Another possibility to prevent acidemia is based on intravenous (i.v.) application of tris-hydroxymethylaminomethane (3 mol/L, THAM) buffer, which can bind hydrogen protons and which can be removed from the body via renal replacement therapy (RRT) (Abstract).  Different potential concentrations of THAM, such as 8 mmol/l are noted.
In view of Russ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with alternate concentrations to optimize the dialysis liquid for successful therapy and to thereby use appropriate concentrations of the claimed substances.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/